Citation Nr: 0903436	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, for compensation purposes.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).

The issue was previously before the Board in June 2008; the 
Board reopened the previously denied claim of service 
connection for residuals of dental trauma and remanded the 
underlying claim to the RO for additional evidentiary 
development.  

The veteran testified before a decision review officer (DRO) 
at the RO in March 2007.  Although he requested a Board 
hearing, and a Board hearing was scheduled in December 2007, 
the veteran failed to report for such.  He has not requested 
rescheduling or shown good cause for the failure to report.


FINDING OF FACT

The veteran sustained a trauma to tooth #8 during active duty 
service, resulting in displacement and eventual loss of the 
tooth, with replacement by prosthetic following a bone graft 
from the maxilla.


CONCLUSION OF LAW

Service connection for compensation purposes is warranted for 
residuals of dental trauma to tooth #8.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

As provided for under VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether such is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  The significance of finding a dental condition 
is due to service trauma is that a veteran will be eligible 
for VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c). 

Here, the veteran has already been granted entitlement to 
dental treatment by a VA medical center.  He is now seeking 
compensation for a variety of dental problems he alleges are 
related to the well-established trauma to teeth 8 and 25.  
The Board notes, however, that the veteran has not been 
specific in identifying exactly what the claimed disabilities 
are.  A VA examination was requested in order to clearly 
identify all current residuals of the trauma, and to 
delineate which of those residuals may be considered 
disabling conditions for VA service connected compensation 
purposes.

Unfortunately, the veteran failed to report for the scheduled 
VA dental examination in November 2008.  He has not sought 
rescheduling of that examination, nor has he provided any 
explanation or shown good cause for the failure to appear.  
In this instance, the failure to report is not fatal to the 
claim, however, as a review of the evidence of record reveals 
that entitlement to a benefit can be established in the 
absence of the examination.  38 C.F.R. § 3.655.

Service treatment records show that the veteran was struck in 
the face by a heavy vehicle while in service.  He required 
oral surgery, and damage to teeth #8 and #25 is documented.

VA treatment records reveal that the veteran sought treatment 
for a "front tooth" in May 1999.  He reported that the 
tooth was injured in service in the 1980's.  The provider 
noted that tooth #8 had been treated for years, and that the 
veteran might be experiencing internal resorption.  He failed 
to report for follow-up treatment.  In October 2007, the 
veteran complained of a "toothache for weeks now."  
Examination showed that tooth #8 was grossly decayed, with 
abscesses, and required extraction.  By December 2007, the VA 
dentist reported that tooth #9 was fractured.  In January 
2008, VA dentists extracted tooth #8 and performed a bone 
graft from the right maxillary tuberosity to the anterior 
maxilla to provide a base for a future implant.  The veteran 
received a temporary denture in March 2008, and a permanent 
implant was inserted in June 2008.  An infection developed, 
and the implant was removed in July 2008 to promote healing.  
It was planned that the implant would be replaced eventually.  
Because the veteran failed to report for the scheduled 
examination, it is unknown whether that has yet been 
accomplished.

The exact status of that matter, however, is not relevant to 
the issue before the Board.  The evidence of record 
establishes that the veteran sustained a trauma to tooth #8 
in service.  He has a history of problems with that specific 
tooth, as documented in VA treatment records, and the 
problems have required surgical intervention, including a 
bone graft, at the site of that tooth.  Resolving all doubt 
in favor of the veteran, the Board finds that it is at least 
as likely as not that the surgery was necessitated by the in-
service trauma to the tooth, and hence service connection for 
the extraction and bone graft with implant is warranted for 
compensation purposes.  

The Board stresses that at this time, in the absence of the 
requested VA examination, the sole service connectable 
disability for compensation is the extraction with bone 
graft.  Further, the Board makes no determination as to the 
extent of any disability under the Rating Schedule.


ORDER

Service connection for extraction of tooth#8, with bone graft 
and implant, is granted for compensation purposes, subject to 
the laws and regulations governing payment of monetary 
benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


